DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment received 03/01/2022 (“Amendment”) has been entered. Support for the Amendment is provided in the Applicant’s original disclosure. The terminal disclaimer filed 06/28/2022 has been entered.

Response to Arguments
The Applicant’s arguments and remarks received 03/01/2022 and 06/28/2022  have been fully considered in view of the Amendment. The arguments are persuasive in view of the Amendment and the rejections set forth in the March 30, 2022 Non-Final Rejection are accordingly withdrawn.

Allowable Subject Matter
Claims 1, 5, 7, 9-13, 20 and 23-24 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art US20110065007A1 (Kamiya) in further in view of US 8124279B2 (Petrat) and in further view of US 20160285085A1 (Madden) and US20150349378A1 (Ose) does not disclose or suggest the claimed:
An all-solid-state lithium ion secondary battery comprising an anode, the anode comprising: anode active material particles; an electroconductive material; and a solid electrolyte; wherein: the anode active material particles comprise at least one active material selected from the group consisting of elemental silicon and SiO, the anode active material particles have a mean diameter D50 in the range of from 2.4 m to 6.0 m, a BET specific surface area (S) of the anode active material particles is 1.9 m2/g or more and 14.2 m2/g or less, and a C/S value is 0.18 or more and 6.03 or less, wherein: C/S value = a volume percentage (%) of the electroconductive material (C) in the anode / the BET specific surface area (S).
In light of the discussion above, it is evident as to why the claimed invention is allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907.  The examiner can normally be reached on 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.G./Examiner, Art Unit 1729       

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729